               Case 5:20-cv-05799-LHK Document 388 Filed 12/17/20 Page 1 of 3



     JEFFREY BOSSERT CLARK
 1   Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4   Assistant Branch Directors
 5   ELLIOTT M. DAVIS
     STEPHEN EHRLICH
 6   JOHN J. ROBINSON
     ALEXANDER V. SVERDLOV
 7   M. ANDREW ZEE
 8
     Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
     1100 L Street, NW
10   Washington, DC 20005
11
     Telephone: (202) 305-9803

12   Attorneys for Defendants

13

14
                            IN THE UNITED STATES DISTRICT COURT
15                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
16
17
       NATIONAL URBAN LEAGUE, et al.,          Case No. 5:20-cv-05799-LHK
18
                        Plaintiffs,            REQUEST FOR RULE 502(d) ORDER
19
               v.
20

21     WILBUR L. ROSS, JR., et al.,

22                      Defendants.
23
24

25

26
27

28
              Case 5:20-cv-05799-LHK Document 388 Filed 12/17/20 Page 2 of 3




 1           This Court invited the parties to “file a proposed claw back protective order under Fed. R.
 2   Evid. 502 and Fed. R. Civ. P. 26(b)(5)(B).” ECF No. 383 at 3. In light of that invitation, Defendants
 3   respectfully request that the Court enter the attached order regarding non-waiver of privileges and
 4   protections under Federal Rule of Evidence 502(d).
 5           The parties have negotiated a clawback agreement and were able to reach an understanding
 6   on many procedural provisions. But despite their representation to this Court that “Plaintiffs have no
 7   issue with [a clawback] agreement in principle, and will work to finalize it with Defendants,” ECF No.
 8   378 at 8, Plaintiffs have not agreed to critical but standard terms proposed by Defendants. Specifically,
 9   Plaintiffs object to the following key language in Defendants’ proposed clawback agreement:
10           The parties intend that this stipulated order shall displace the provisions of Fed. R.
11           Evid. 502(b)(1) and (2). That is, the disclosure of privileged or protected information,
             as described above, in this litigation shall not constitute a subject matter waiver of the
12           privilege or protection in this or any other federal or state proceeding, regardless of
             the standard of care or specific steps taken to prevent disclosure. However, nothing
13           in this Order shall limit a party’s right to conduct a pre-production review of
             documents as it deems appropriate.
14

15   See Ex. 1 (redline showing Plaintiffs’ objections).
16           As Defendants explained, Plaintiffs’ proposed edits—which would delete any reference to the
17   clawback displacing Fed. R. Evid. 502(b)—would defeat the very purpose of a clawback order. Irth
18   Sols., LLC v. Windstream Commc’ns LLC, 2017 WL 3276021, at *12 (S.D. Ohio Aug. 2, 2017)
19   (“[C]lawback agreements effectuate the dual purposes of Rule 502—providing a predictable, uniform
20   set of standards under which parties can determine the consequences of a disclosure, while
21   simultaneously reducing discovery costs.”). This language is standard in clawbacks for good reason:
22   “It goes without saying that parties must adequately articulate the desire to supplant analysis under
23   Rule 502(b) in any agreement under Rule 502(d) or (e).” Great-W. Life & Annuity Ins. Co. v. Am. Econ.
24   Ins. Co., 2013 WL 5332410, at *13 (D. Nev. Sept. 23, 2013).
25           Defendants have represented to Plaintiffs, and now to this Court, that they have no intention
26   of attempting to claw back large volumes of documents post production. But the Court has repeatedly
27   made clear that “time is of the essence” because “[t]he holidays are approaching, and the fact discovery
28   cut-off is January 7, 2021.” ECF No. 380 at 1; ECF No. ECF 372 at 1; ECF No. 370. So given the

     MOT . FOR RULE 502(d) ORDER
     Case No. 5:20-cv-05799-LHK
                                                           1
              Case 5:20-cv-05799-LHK Document 388 Filed 12/17/20 Page 3 of 3




 1   breakneck pace of review, and given Your Honors’ desire to rule expeditiously in any privilege
 2   disputes, Defendants understandably desire that any clawback order displace Rule 502(b) and allow
 3   Defendants to clawback specific documents that may be disclosed. This is not only in line with the
 4   exact purposes of Rule 502, but would help to expedite the pace of production—something both
 5   Plaintiffs and this Court would presumably favor.
 6          Defendants therefore respectfully request that the Court enter the attached clawback order, to
 7   which the parties have reached agreement except for language in the first two unnumbered paragraphs.
 8
     DATED: December 17, 2020                                Respectfully submitted,
 9

10
                                                             JEFFREY BOSSERT CLARK
                                                             Acting Assistant Attorney General
11
                                                             ALEXANDER K. HAAS
12                                                           Branch Director
13
                                                             DIANE KELLEHER
14                                                           BRAD P. ROSENBERG
                                                             Assistant Branch Directors
15
                                                             /s/ Stephen Ehrlich
16
                                                             ELLIOTT M. DAVIS
17                                                           STEPHEN EHRLICH (NY Bar No. 5264171)
                                                             JOHN J. ROBINSON
18                                                           ALEXANDER V. SVERDLOV
                                                             M. ANDREW ZEE
19                                                           Trial Attorneys
20                                                           U.S. Department of Justice
                                                             Civil Division, Federal Programs Branch
21                                                           1100 L Street, NW
                                                             Washington, DC 20005
22                                                           Telephone: (202) 305-9803
23
                                                             Attorneys for Defendants
24

25

26
27

28


     MOT . FOR RULE 502(d) ORDER
     Case No. 5:20-cv-05799-LHK
                                                         2
